Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action regarding application 16/383,017 filed 04/12/2019 is in response to Applicant’s response to election/restriction filed 03/08/2021 that was a reply to an earlier requirement for restriction/election dated 01/14/2021. Applicant’s response has been given full consideration. 
Election /Restrictions
Applicant’s election of invention Group I, Claims 1-12 in the reply filed on 02/09/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Status of the Claims
Claims 1-27 are currently pending in this application, wherein Claims 13-27 drawn to redox flows battery system, method of monitoring state of charge of a redox flow battery system and a secondary cell for use with a redox flow battery system have been withdrawn for being non-elected claims. Claims 1-12 are under full consideration. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/12/2019 and 10/05/2020 have been placed in the application file and the information referred to therein has been considered by 
Drawings
The drawings filed on 04/12/2019 are acceptable for examination purposes. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-4, 10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Naitou et al. (U.S. PG Publication 2019/0165384) in view of Yang et al. (U.S. PG Publication 2017/0059520 presented in the information disclosure statement filed 10/05/2020) 

Regarding Claim 1 Naitou discloses a flow battery system comprising a redox flow battery 1 (Naitou paragraph 000, 0035) including a redox flow cell 10 (Naitou Fig. 1, paragraph 0040), 16, 17 external to the redox flow cell (Naitou paragraph 0036), including a negative electrolyte and a positive electrolyte (Naitou paragraph 0036), the electrolyte are liquids (Naitou paragraph 0051, 0052, 0053) having manganese ions as positive electrode active material (Naitou paragraph 0052) and metals ions selected from the group consisting of titanium, vanadium, chromium, or zinc as negative electrode active material (Naitou paragraph 0052), equivalent to the active species with multiple, reversible oxidation states.
Naito discloses the redox flow battery has an electrical quantity measurement system 2, which is configured to measure quantity of electricity when a predetermined amount of electrolyte is discharged, for at least one of positive electrolyte and a negative electrolyte supplied to a battery cell of a redox flow battery, includes an electrolytic cell having a working electrode to which one of the positive electrolyte and the negative electrolyte, in which the quantity of electricity is to be measured, is supplied, and a counter electrode to which the other electrolyte, which is not to be measured, is supplied (Naitou paragraph 0031), the quantity of electricity being directly related to and determined by the concentration of the active species. The measured quantity of electricity is used as a parameter for monitoring the state of charge, SOC, of the redox flow battery (Naitou Fig. 1, paragraph 0039).  Naitou is silent the quantity of electricity measuring system to monitor the SOC of the redox flow battery by consequently monitoring the concentration of the active species is a secondary cell.
Yang discloses a cell for electrode characterization (Yang Abstract, paragraph 0003, 0012, 0024) used in a redox flow battery (Yang Abstract, paragraph 0003, 0012), in which the electrical characteristic of the electrode is accurately analyzed (Yang paragraph 0012); thus discloses a redox flow battery with a charge measurement cell, and the charge is directly dependent on the concentration of the active species included in the electrolyte. The cell for electrode 31 (Yang Fig. 2, paragraph 0013, 0038, 0058), an electrolyte chamber 12 with a passage to receive the electrolyte (Yang Fig. 2), (such as from a redox flow battery), a working electrode 21 (Yang Fig. 2, paragraph 0038), and flow frame 22, 32 between the counter electrode 31 and the working electrode 21 (Yang paragraph 0060), the flow frame considered equivalent to the separator between the working electrode and the counter electrode. The cell also includes opening in the flow frames 22, 32 connecting the working electrode 21, and the counter electrode 31 (Yang Fig. 2), and the current or voltage response for the working electrode is measured (Yang paragraph 0013) considered to be directly related to the concentration of the active species in the electrolyte. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the redox flow battery of Naitou by the disclosure of Yang and to have used the charge measurement cell of Yang in place of the electrolytic cell of Naitou since the cell of Yang offers direct measurement of the charge from the working electrode without performing total electrolysis of the electrolyte; thus simplifying the charge measuring process and apparatus setup. According to the MPEP, such a modification is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C). 
Regarding Claim 2 and 3 Yang discloses flow frame 22, 32 disposed between the counter electrode 31 and the working electrode 21 (Yang Fig. 2, paragraph 0049, 0061), the flow frame, considered equivalent to the separator, has and an opening connecting the working electrode 21 and the counter electrode 31
Regarding Claim 4 Yang is silent about the size of the opening is 1 square millimeter, however, this is  only considered change in size, and according to the MPEP,  where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); MPEP 2144.04 IV. A.). 
Regarding Claim 10 Yang discloses flow frame 22, 32 considered equivalent to the separator, has an opening connecting the working electrode 21 and the counter electrode 31 (Yang Fig. 2), considered equivalent to the transport passage; and discloses the opening or transport passage has a rectangular channel shape (Yang Fig. 2). 
Regarding Claim 12 Yang discloses an opening through flow frame 22, 32, disposed between the working electrode and the counter electrode (Yang Fig. 2), wherein the flow frame is considered equivalent to the separator. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Naitou et al. (U.S. PG Publication 2019/0165384) in view of Yang et al. (U.S. PG Publication 2017/0059520 presented in the information disclosure statement filed 10/05/2020) and further in view of Wu et al. (U.S. PG Publication 2018/0331383) 
The discussion of Naitou and Yang as applied to claim 1 above is fully incorporated here and is relied upon for the limitation of the claim in this section.
Regarding Claim 5 Yang is silent about the electrolyte chamber, considered equivalent to the separator, includes an ion exchange membrane. Wu discloses a redox flow battery (Wu . 

Claim 6-8 rejected under 35 U.S.C. 103 as being unpatentable over Naitou et al. (U.S. PG Publication 2019/0165384) in view of Yang et al. (U.S. PG Publication 2017/0059520 presented in the information disclosure statement filed 10/05/2020) and further in view of King et al. (U.S. PG Publication 2016/0293979) 

The discussion of Naitou and Yang as applied to claim 1 above is fully incorporated here and is relied upon for the limitation of the claim in this section.
Regarding Claim 6 and 7 Yang is silent about the cell including first working electrode and second working electrode and first opening and second opening.  King discloses a redox flow batteries and methods and apparatuses for monitoring the compositions of the electrolytes (posolyte or negolyte or both) therein (King paragraph 0035) wherein the method comprising contacting a first stationary working electrode and a first counter electrode to the solution (King paragraph 0008); applying a first potential at the first working electrode and measuring a first constant current (King paragraph 0009); and applying a second potential at the first working 
Regarding Claim 8 Yang is also silent about the cross-sectional area of the opening is 1 square millimeter. However, this is only considered change in size, and according to the MPEP, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); MPEP 2144.04 IV. A.) 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Naitou et al. (U.S. PG Publication 2019/0165384) in view of Yang et al. (U.S. PG Publication 2017/0059520 presented in the information disclosure statement filed 10/05/2020)  in view of Han et al. (U.S. PG Publication 20200161687) 

The discussion of Naitou and Yang as applied to claim 1 above is fully incorporated here and is relied upon for the limitation of the claim in this section.
Regarding Claim 9 Yang is silent about a transport passage that comprise a bleed line from the flow passage. Han discloses a redox flow battery including an anolyte and catholyte storage tank and an anode inlet pine and a cathode inlet pipe (Han paragraph 0022). Han discloses the redox flow battery has cathode inlet bypass pipe to supply the catholyte to an anode inlet (Han paragraph 0023) the bypass pipe considered equivalent to the bleed line from the flow passage. The bypass pipe, considered equivalent to the bleed line, allows the connection of the cathode inlet to the anode inlet when desired such as in the process of removing electrolyte precipitate in the cathode of the stack (Han paragraph 0026). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the battery of Naitou as modified by the cell of Yang by the teaching of Han so that there is provided a direct connection of the cathode inlet to the anode inlet by a bleed line for special need as taught by Han (Han paragraph 0026) as in the test cell of Yang (Yang Fig.1) to connect the working electrodes and the counter electrode such that the counter electrode configured to maintain charge balance (Yang paragraph 0013). Such a modification is considered according to the MPEP, use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C). 
Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Naitou et al. (U.S. PG Publication 2019/0165384) in view of Yang et al. (U.S. PG Publication 2017/0059520 presented in the information disclosure statement filed 10/05/2020)  in view of Ikeuchi (U.S. PG Publication 2019/0237780)
The discussion of Naitou and Yang as applied to claim 1 above is fully incorporated here and is relied upon for the limitation of the claim in this section.
Regarding Claim 11 Yang is silent about a vent passage connected with the working electrode. Ikeuchi discloses a redox flow battery including a battery cell, a positive electrolyte tank and a negative electrolyte tank to store positive electrolyte and negative electrolyte, a negative electrolyte circulation path and a positive electrolyte circulation path (Ikeuchi Fig. 1, paragraph 0005, 0018). Ikeuchi discloses the redox flow battery has a gas vent pipe, equivalent to the vent pipe, connected to the positive circulation path or the negative electrolyte circulation path (Ikeuchi paragraph 0028); thus is considered to be connected to the positive electrode or the negative electrode. Ikeuchi teaches the vent pipe is configured to discharge gas bubble developed in the tank system through a communication tube between the tanks to the circulation path such that communication tube is kept in a siphon state (Ikeuchi paragraph 0029). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the redox flow battery of Naitou as modified by Yang and included in the cell a vent pipe or passage to remove gas bubbles generated in the storage tank and a communication tube in between so as to remove pressure build up in the tanks (Ikeuchi paragraph 0029). According to the MPEP such a modification is the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918.  The examiner can normally be reached on 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/Examiner, Art Unit 1722